Bell, Chief Judge.
This is an appeal and a cross appeal taken from a judgment in favor of plaintiff in a post-judgment garnishment proceeding. The post-judgment part of the 1976 statute was held unconstitutional by the Supreme Court in City Finance Co. v. Winston, 238 Ga. 10. In the *771case of Carroll v. Carroll, 139 Ga. App. 308 (228 SE2d 347) the 1976 statute was held to be applicable to all cases pending on appeal. Thus as the 1976 statute applies to this case and the statute now has no post-judgment provision, the proceeding appealed must be held void and of no effect. Rose, Silverman & Hunt v. Ben O’Callaghan Co., 134 Ga. App. 648 (215 SE2d 515).
Argued October 6, 1976
Decided December 1, 1976
Rehearing denied December 15, 1976
Michael N. Mantegna, Robert S. Wiggins, Jr., for appellant (case no. 52776).
Albert A. Roberts,Fred A. Gilbert, for appellees (case no. 52776).
Albert A. Roberts, Robert P. Midtlyng, for appellant (case no. 52777).
Michael N. Mantegna, Fred A. Gilbert, for appellees (case no. 52777).

Judgment reversed in the main appeal; cross appeal dismissed.


Clark and Stolz, JJ., concur.